                       IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

GREAT WESTERN ARCJ, LLC,

                Plaintiff,
                                                      Case No. 2:18 CV 00754
         V.                                           JUDGE GEORGE C. SMITH
                                                      Magistrate Judge Devers
MEHRAN KOHANFIEH,

                Defendant.


         FINAL JUDMGMENT ENTRY GRANTING PLAINTIFF'S MOTION FOR
         DEFAULT JUDGMENT AS TO DEFENDANT MEHRAN KOHANFIEH

         Before the Court is the PlaintiliPs Motion for Default Judgment, which was filed on

September 5, 2018 (Doc. 11). The Court finds the following: that the Clerk of this Court entered

default against Defendant Mehran Kohanfieh on September 5, 2018, and that said Defendant is

in default of answer in this case.

         Accordingly, it is ORDERED, ADJUDGED and DECREED that the Plaintiffis Motion

for Default Judgment is hereby GRANTED. Judgment is hereby entered in favor of the Plaintiff,

and against Defendant Mehran Kohanfied, in the amount of $266,437.50, plus interest accruing

at the legal rate from August 23, 2017. This amount reflects the non-refundable Earnest Money

Deposit that Defendant was required to pay per the Purchase Agreement entered into on August

23,2017. Plaintiff is also awarded the filing fee of $400.00.

         This is a final, appealable order. There is no just reason for delay. Final judgment shall

be entered by the Clerk of this Court.

                IT IS SO ORDERED.



Dated:        11 [T/;i.<i |{i                                      T-
                   '                                  U(>(ITED States district .J UDGE
APPROVED:

COOK, SLADOJE & WITTENBERG CO., L.P.A.

       /Eric J. Wittenberg/
Eric J. Wittenberg(0038709)
250 East Broad Street
Suite 1725
Columbus, OH 43215
(614) 230-0670
Fax: (614)221-5777
eric@.cswcolpa.com
Trial Attorney for Plaintiff
